Citation Nr: 1533846	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine.

2. Entitlement to service connection for a  bilateral hip disability, to include as  secondary to service-connected low back strain with chronic lumbar spine facette arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The file was subsequently transferred to the RO in Cleveland, Ohio.

The Board remanded the Veteran's claims for further evidentiary development in
December 2012 and again in October 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the December 2012 and October 2014 remands, the Board referred the issue of entitlement to service connection for a left lower extremity disability, to include leg length discrepancy, to the Agency of Original Jurisdiction AOJ).  It appears that no action has been taken on this issue; thus, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's low back strain with chronic facette arthritis of the lumbar spine does not manifest with ankylosis or neurological abnormalities.

2. The Veteran's bilateral hip disability did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected chronic facette arthritis of the lumbar spine.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Back Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a (2014).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

The December 2014 VA examiner found that the Veteran does not have IVDS.  Further, a review of the record does not show that the Veteran has ever been prescribed bed rest due to his back condition.  In an April 2015 statement the Veteran confirmed that he has not been prescribed bed rest, but stated that he self-imposes bed rest due to flare-ups, estimating five to six such occurrences for one to two days each in 2013-2015.  Therefore, even considering the Veteran's statement, the criteria for a rating in excess of 40 percent based on incapacitating episodes of intervertebral disc syndrome have not been met.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted when either forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is shown.  A 50 percent rating requires unfavorable anyklosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80, 85 (1997).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

On range of motion testing in August 2008 the Veteran demonstrated flexion to 90 degrees and extension, lateral bending, and rotation to 30 degrees.  The Veteran was noted to have pain on flexion and extension after one to two repetitions and did not complete repetitive use testing due to the pain.  Fatigue, weakness, lack of endurance, and incoordination were not noted.

On range of motion testing in December 2014 the Veteran demonstrated forward flexion to 50 degrees; extension and right and left lateral rotation to 10 degrees; and right and left lateral flexion to 20 degrees.  There was no additional loss of function or range of motion after three repetitions.  The Veteran reported severe flare-ups once every few months last for a day to a few days.  The examiner stated that the Veteran does not have ankylosis of the spine.

As the Veteran has consistently been found to have range of motion in his spine and anyklosis has never been noted, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  While the Veteran has reported pain with motion, the evidence does not show such additional functional loss such that the Veteran's back condition would more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  

As such, the Board finds a preponderance of the evidence is against a rating in excess of 40 percent, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Finally, the Board notes that any objective neurological abnormalities associated with the Veteran's back disability should be rated separately under an appropriate diagnostic code.  Note (1), General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

However, although the record shows that the Veteran has consistently complained of pain radiating into his left leg, medical studies have not shown such pain is radicular in nature and related to his back disability.

Nerve conduction studies and an electromyogram conducted in January 2009 were normal, not showing left lumbosacral radiculopathy.  A VA neurologist also noted that a January 2009 MRI showed no impingement of the nerve roots or thecal sac.

On VA examination in 2014 the Veteran's sensory examination was normal and a straight leg raising test negative.  The examiner did note that the Veteran reported severe numbness in his lower extremities.  The examiner concluded there was no evidence of bilateral lower extremity radiculopathy on examination.

Thus, while the Board acknowledges the Veteran's complaints with respect to his left lower extremity, a preponderance of the evidence is against finding a separate rating is warranted for a neurological abnormality associated with the Veteran's back disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's low back strain with chronic facette arthritis of the lumbar spine.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected low back strain with chronic facette arthritis of the lumbar spine that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's low back strain with chronic facette arthritis of the lumbar spine.  In addition, the Board finds the record does not reflect that the Veteran's low back strain with chronic facette arthritis of the lumbar spine markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection for Bilateral Hip Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The evidence reflects that the Veteran was diagnosed with degenerative arthritis in both hips in 2008 after an x-ray.  However, the Board finds that while the evidence supports that the Veteran has a current disability, it does not show that his hip condition was caused or aggravated by his service or his service-connected back disability.

The Veteran's service treatment records reflect that he fell and hit his back in 1986.  However, records indicate no injury to his hips at that time, nor do subsequent service treatment records reflect complaints related to his hips.  The Veteran himself has contended his hip pain began at the earliest in 2007.  Degenerative changes were first shown on x-ray in 2008.

As the evidence weighs against finding that the Veteran's hip arthritis manifest in service or within one year of his separation from service, he is not entitled to presumptive service connection.

The most probative medical evidence further weighs against finding that the Veteran's current bilateral hip disability is otherwise directly related to his service.

The 2014 VA examiner opined that the Veteran's bilateral hip degenerative joint disease is less likely than not caused by or related to his service.  The examiner noted that the Veteran reported his symptoms began in 2008, well after his separation from service, and no hip injury is documented in service.

The Board acknowledges the Veteran's own contention that his bilateral hip disability, specifically the diffuse moderate osteopenia and sclerotic densities shown on his 2008 MRI are the result of his physical trauma in 1986.  However, as a lay person, the Board finds that the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his bilateral hip disability, which is a complicated orthopedic question involving the consideration of radiology findings and is complicated by the passage of time since the Veteran's service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Board notes that the 2014 VA examiner also reviewed the Veteran's medical records, including the 2008 MRI.  However, the examiner opined that the Veteran's bilateral hip disability is not related to his service.  The Board finds the opinion of the VA examiner to be highly probative.

The evidence further weighs against finding that the Veteran's service-connected back disability caused or aggravated his bilateral hip disability.

Specifically, the 2014 VA examiner opined that the Veteran's bilateral hip degenerative joint disease is less likely than not caused by, related to, or aggravated by his service-connected back disability.  The examiner explained that no alteration in weight bearing was noted, and the Veteran's bilateral hip symptoms did not begin until 2008, with only minimal degenerative changes noted at that time.  The examiner stated that the changes seen in the Veteran's hip are more likely due to age.

In an April 2015 statement Veteran argued that he does alter his weight bearing based on his use of a cane and heel lift therapy orthotics.  The Board notes that VA treatment records do reflect that the Veteran ambulates with a cane and an antalgic gait.  Further, the 2014 VA examiner acknowledged the Veteran's use of a cane to ambulate, but nonetheless opined that the Veteran did not have an alteration in weight bearing due to his service-connected back disability.  In fact, VA treatment records show the heel lifts have been provided because of leg length discrepancy.  When the Veteran first started using a cane, it was noted in December 2008 that he began using a cane four weeks early because of the pain in his left leg and feeling like the knee might buckle and the leg give out.  While the Veteran may feel these symptoms are due to his back condition, as discussed above, there is no objective evidence of any neurological issue in the left leg as a result of his back condition.  It must also be noted the medical records indicate the Veteran chose to begin using a cane; it was not medically prescribed as necessary by any medical professional, nor has the use of a cane ever been noted by a medical professional as due to the back condition.   Thus, the Board finds that the VA examiner's opinion is based on an accurate understanding of the facts.  Further, the VA examiner opined that the Veteran's bilateral hip disability is more likely related to his age than to have been caused or aggravated by his service-connected back disability.  The Board finds that the opinion of the VA examiner is entitled to significant probative value.

The Board acknowledges the Veteran's own contention that his service-connected back disability is related to his bilateral hip disability, but finds that his lay opinion is entitled to little probative value.  The nexus of the Veteran's bilateral hip disability is a complicated orthopedic question.  While the Veteran is competent to opine as to the onset and existence of his readily observable symptoms such as hip pain, he does not have the education, training, or experience to opine as to the etiology of his condition.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for the Veteran's bilateral hip disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in August 2008 and December 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board acknowledges the Veteran's April 2015 argument that additional testing, including and EMG and MRI in different positions should have been done to attempt to diagnose radiculopathy.  However, no such testing was deemed necessary by either the Veteran's treating physician or the VA examiner in rendering his expert medical opinion.  Therefore, the Board finds that the 2014 VA examination is adequate and contains sufficient information to decide the issues on appeal.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine is denied.

Service connection for bilateral hip disability is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


